Sweeney, J.,
dissenting. Since I believe that our prior decision in Wood v. Shepard (1988), 38 Ohio St. 3d 86, 526 N.E. 2d 1089, should be logically extended and applied to the instant cause, I must respectfully dissent from the majority opinion herein.
In Wood, supra, this court essentially held that the wrongful death statute (R.C. 2125.02) presumes that certain survivors suffer damage as a result of the wrongful death, and that a contract of insurance cannot reduce the number of separate claims that may be pursued in an underinsured motorist claim. While the instant cause deals with liability insurance coverage of a tortfeasor, I feel that the rationale of Wood, supra, should apply here because in Wood it was the wrongful death statute that created the individual claims, not the underinsured motorist statute. Since the wrongful death statute applies uniformly to both liability insurance claims and underinsured motorist claims, this court should be consistent and follow the decision in Wood, supra, by finding separate-claim status for each survivor. The contractual restrictions in a liability policy should not be allowed to restrict the number of claims that can be statutorily made with regard to a wrongful death because such restrictions unduly shift the loss from the tortfeasor’s liability carrier to the victim’s underinsured motorist carrier. For these reasons, I would reverse the decision of the court of appeals and apply the rationale of Wood, supra, to liability insurance claims arising out of wrongful death.
Likewise, I would also reverse the dismissal of appellant’s claim for negligent infliction of emotional distress. In my view, the issue of whether appellant’s emotional injuries were reasonably foreseeable under Paugh v. Hanks (1983), 6 Ohio St. 3d 72, 6 OBR 114, 451 N.E. 2d 759, is better left for jury determination, inasmuch as appellant has sufficiently alleged such cause of action on the face of her well-pleaded complaint.
Douglas, J., concurs in the foregoing dissenting opinion.